     Case 2:18-cv-01247 Document 156 Filed 07/22/20 Page 1 of 5 PageID #: 659



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          CHARLESTON DIVISION


TODD W. BOYES,

              Plaintiff,

v.                                                       Case No. 2:18-cv-01247

J. SIMMONS, et al.,

              Defendants.


                                         ORDER

        Pending before the court are the plaintiff’s Motion for Appointment of Counsel

(ECF No. 137), his Motion to Compel Subpoenaed Information (ECF No. 147), and his

Motion for Initiation of Civil Contempt Proceedings (ECF No. 154). The undersigned

will address each motion in turn.

        A.    Motion for appointment of counsel.

        The plaintiff has filed a second motion for appointment of counsel. As previously

stated when the first motion was denied, the appointment of counsel to represent pro se

plaintiffs in civil actions is governed by 28 U.S.C. § 1915(e)(1), which states, in pertinent

part: “[t]he court may request an attorney to represent any person unable to afford

counsel.” The plaintiff has no constitutional right to counsel in this civil action, and

appointment of counsel rests within the discretion of the court. A denial of a plaintiff’s

request for appointment of counsel constitutes an abuse of the court’s discretion only if

the plaintiff’s case presents “exceptional circumstances.” Whisenant v. Yuam, 739 F.2d

160 (4th Cir. 1984) (abrogated on other grounds by Mallard v. United States Dist.

Court, 490 U.S. 296 (1989)).
   Case 2:18-cv-01247 Document 156 Filed 07/22/20 Page 2 of 5 PageID #: 660



       To determine whether exceptional circumstances exist, the court must consider

(1) the type and complexity of the case, and (2) the abilities of the person bringing the

action. Id. at 163. The United States Court of Appeals for the Fourth Circuit has held,

“[i]f it is apparent to the district court that a pro se litigant has a colorable claim but

lacks the capacity to present it, the district court should appoint counsel to assist him.”

Id.; Gordon v. Leeke, 574 F.2d 1147, 1173 (4th Cir. 1978).

       Based upon the documents filed by the plaintiff and the present procedural

posture of this matter, the undersigned FINDS that there are presently no exceptional

circumstances that would warrant the court seeking counsel to represent the plaintiff.

Accordingly, the plaintiff’s Motion for Appointment of Counsel (ECF No. 137) is

DENIED WITHOUT PREJUDICE.

       B.     Motion to compel response to subpoena and for civil contempt
              proceedings.

       On October 17, 2019, the Clerk issued a subpoena for the production of

documents directed to Chasity Schmelenbach, a non-party, who is allegedly the Director

of the Noble County, Ohio EMA, in Caldwell, Ohio. The subpoena sought drone flight

data documents for February 25, 2017, the date of the incident giving rise to the

plaintiff’s claims in this civil action. The return date on the subpoena was November 18,

2019. (ECF No. 108, Attach. 1). A return of service filed by the United States Marshals

Service (“USMS”) on November 6, 2019 indicates that the subpoena was served by

certified mail with a return receipt signed for by a “Karen Shields” on October 28, 2019.

(ECF No. 124, Attach. 1).

       Presuming that the Noble County Ohio EMA subpoena was properly served by

the USMS, the undersigned nevertheless finds that the plaintiff has not demonstrated


                                            2
   Case 2:18-cv-01247 Document 156 Filed 07/22/20 Page 3 of 5 PageID #: 661



the relevance of the requested evidence to his remaining claims. On July 7, 2020, the

presiding District Judge dismissed all of the claims against Noble County Sheriff Robert

Pickenpaugh. Accordingly, the only remaining claims are excessive force claims against

three Charleston police officers arising out of conduct that occurred in Kanawha County,

West Virginia.   Thus, the undersigned FINDS that the requested evidence is not

relevant to these remaining claims and that responding to the requested subpoena

under the present circumstances of this case would pose an undue burden.

Additionally, the undersigned FINDS that these circumstances do not justify a finding

of contempt of court.

      Accordingly, in light of the dismissal of defendant Pickenpaugh and the apparent

lack of relevancy of the requested Noble County, Ohio drone flight data to the remaining

claims in this matter, pursuant to Fed. R. Civ. P. 45(d)(3)(iv), it is hereby ORDERED

that the subpoena directed to Chasity Schmelenbach, Director of the Noble County,

Ohio EMA, is QUASHED and no further response is necessary.                It is further

ORDERED that the plaintiff’s Motion to Compel Subpoenaed Information (ECF No.

147) and his Motion to Initiate Civil Contempt Proceedings (ECF No. 154) are DENIED.

      C.     Lift of stay on and amended scheduling order.

      On December 23, 2019, the undersigned entered an Order staying all further

deadlines in this matter pending resolution of the outstanding discovery issues. Those

matters have been resolved and the parties have had ample time to complete discovery.

It is hereby ORDERED that the stay is lifted and the parties shall conform to the

following schedule:

      Motions for summary judgment pursuant to Fed. R. Civ. P. 56 shall be filed by

August 31, 2020. Pursuant to the holding of Roseboro v. Garrison, 528 F.2d 309 (4th

                                           3
   Case 2:18-cv-01247 Document 156 Filed 07/22/20 Page 4 of 5 PageID #: 662



Cir. 1975), the pro se plaintiff is hereby NOTIFIED that he has the right and an

obligation to file a response to any motion for summary judgment filed by the

defendants, submitting affidavits or statements subject to the penalties of perjury,

exhibits, or other legal or factual material supporting his position in the case.

        The plaintiff is advised that factual statements in affidavits submitted by the

defendants will be accepted as true unless the plaintiff sets forth facts in his response

indicating the existence of a genuine or actual dispute of material fact for trial. In the

response, the plaintiff must set out either in his own affidavit or sworn statement, or the

affidavits or sworn statements of other witnesses, specific facts that show that the

plaintiff and the defendants actually disagree about one or more important facts present

in this case. In the affidavits and exhibits, the plaintiff should address, as clearly as

possible, the issues and facts stated in the Complaint and in the affidavits or other

evidence submitted by the defendants.

        The plaintiff is also advised that a failure to respond to the motion may result in

entry of summary judgment denying the relief sought in the Complaint and dismissing

the suit. In preparing a response, the plaintiff should be aware of the fact that a

knowing assertion of a falsehood in order to avoid dismissal could, if proven, constitute

perjury punishable by law.        Responses to dispositive motions shall be filed by

September 14, 2020. Replies to dispositive motions shall be filed by September 21,

2020.

        The pro se plaintiff is further NOTIFIED that, pursuant to Local Rule 83.5 of the

Local Rules of Civil Procedure for the United States District Court for the Southern

District of West Virginia, he must promptly notify the Clerk of Court and any opposing

party of any changes in his contact information.         The failure to comply with this

                                             4
   Case 2:18-cv-01247 Document 156 Filed 07/22/20 Page 5 of 5 PageID #: 663



requirement will result in the recommended dismissal of this matter for failure to

prosecute.

      The Clerk is directed to mail a copy of this Order to the plaintiff and to transmit a

copy to counsel of record.

      ENTER:        July 22, 2020




                                            5
